Exhibit 99.1 234 Kingsley Park Drive Fort Mill, South Carolina 29715 News Release TICKER SYMBOL Investor RELATIONS MEDIA RELATIONS (NYSE: UFS) (TSX: UFS) Nicholas Estrela Director Investor Relations Tel.: 514-848-5555 x 85979 David Struhs Vice-President Corporate Services and Sustainability Tel.: 803-802-8031 DOMTAR CORPORATION REPORTS PRELIMINARY FOURTH QUARTER AND FISCAL YEAR 2 Strong shipments and a solid operational performance drive fourth quarter earnings improvement (All financial information is in U.S. dollars, and all earnings per share results are diluted, unless otherwise noted). • Fourth quarter 2015 net earnings of $0.91 per share; earnings before items1 of $1.11 per share • Paper shipments increased 2.3% when compared to the third quarter 2015 • Personal Care EBITDA1 23% higher when compared to the fourth quarter 2014 Fort Mill, SC, February 5, 2016–Domtar Corporation (NYSE: UFS) (TSX: UFS) today reported net earnings of $57million ($0.91 per share) for the fourth quarter of 2015 compared to net earnings of $11million ($0.17 per share) for the third quarter of 2015 and net earnings of $71million ($1.10 per share) for the fourth quarter of 2014. Sales for the fourth quarter of 2015 were $1.3billion.
